Motion to dispense with printing and for an enlargement of time granted only insofar as to extend the defendants’ time to serve and file the record on appeal and appellants’ points to and including March 20, 1961, with notice of argument for the April 1961 Term of this court, said appeal to be argued or submitted when reached. Respondents’ points are to be served and filed on or before April 3, 1961. In all other respects, the motion is denied. Concur —• Botein, P. J., Rabin, Valente, Stevens and Eager, JJ.